                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A          § CIVIL ACTION 6:20-CV-1169-ADA
BRAZOS LICENSING AND                 §
DEVELOPMENT,                         §
                                     §
     Plaintiff,                      §
                                     § PATENT CASE
v.                                   §
                                     §
SALESFORCE.COM, INC.,
                                     §
                                     §
     Defendant.
                                     § JURY TRIAL DEMANDED



                      RESPONSE OPPOSING DEFENDANT’S
                  RULE 12(b)(6) MOTION FOR PARTIAL DISMISSAL
        There is no merit to Salesforce.com Inc.’s (“Salesforce”) allegation that the Complaint filed

by WSOU Investments, LLC (“WSOU”) fails to state a plausible claim for indirect infringement.

First, WSOU need not allege “pre-suit knowledge,” as Salesforce erroneously insists, because

WSOU’s indirect-infringement claim seeks damages only for post-suit indirect infringement. 1

Second, WSOU’s detailed allegations are more than sufficient to allege (a) the specific intent

required for induced infringement and (b) a substantial non-infringing use required for

contributory infringement. The complaints in the cases on which Salesforce relies bear no

resemblance to WSOU’s detailed complaint. Salesforce’s motion should, therefore, be denied.

        Although Salesforce’s motion should be denied outright, if the Court is inclined to grant

any part of the motion, WSOU respectfully requests that the Court allow WSOU to amend its

Complaint. Fed. R. Civ. P. 15(a)(2) (providing that leave to amend should be freely given when

justice so requires.)
I.      WSOU need not allege “pre-suit knowledge” to support an indirect infringement
        claim that (a) accrued during litigation and (b) seeks only post-suit damages.

        WSOU need not allege “pre-suit knowledge” to support an indirect infringement claim that

accrued during litigation and seeks only post-suit damages. The Federal Circuit has never held that

a cause of action for indirect infringement must be based on “pre-suit” knowledge or that a party

is barred from asserting an indirect infringement claim seeking only post-suit damages. To the
contrary, the Federal Circuit has repeatedly recognized that a party “may seek to pursue claims

that accrue during the pendency of a lawsuit[.]” See e.g., Aspex Eyewear, Inc. v. Marchon

Eyewear, Inc., 672 F.3d 1335, 1345 (Fed.Cir.2012) (emphasis added). Indirect infringement is a

cause of action. As a cause of action, it may accrue during the pendency of a lawsuit, and if it does,

a plaintiff should be allowed to pursue it. Id. To hold otherwise is to ignore clear Federal Circuit

precedent. See id.

        While some district court opinions have erroneously embraced the “pre-suit knowledge


1    WSOU reserves the right to amend and allege pre-suit damages for indirect infringement after
     discovery opens.

                                                  1
rule,” there are compelling reasons to reject it. To the extent this Court considers its decisions in

Castlemorton Wireless, LLC v. Bose Corp., No. 6:20-CV-00029-ADA, 2020 WL 6578418 (W.D.

Tex. July 22, 2020) or Parus Holdings Inc. v. Apple Inc., No. 6:19-cv-432, D.I. 54 (W.D. Tex.

Feb. 20, 2020) to embrace the “pre-suit knowledge rule,” WSOU respectfully urges this Court to

reconsider.

       The most compelling and basic reason to reject the “pre-suit knowledge rule” is the

well-established rule, stated above, that a party “may seek to pursue claims that accrue during the

pendency of a lawsuit[.]” Id. The “pre-suit knowledge rule” (erroneously accepted only by some

district courts) violates this well-established rule (repeatedly recognized by higher courts).

       Salesforce relies, in part, on Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-0702 XR,

2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011), but Aguirre relies on a Delaware case
                                                                   2
(Xpoint) that has since been rejected by several Delaware courts. In Walker Digital, for example,
the Court stated:
       The court acknowledges that this result is inconsistent with its prior decisions in
       Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp.
       IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the
       ease of amendment, the limitation of damages to post knowledge conduct, and in
       the interests of judicial economy, the court finds that the better reasoning is to allow
       a complaint that satisfies Rule 8 to proceed to discovery rather than dismissing it
       for lack of pre-filing knowledge when, by the time the motion to dismiss has been
       filed, defendant in fact has the requisite knowledge as pled by plaintiff.
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 566. Delaware reached the same

conclusion in IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at

*4 (D. Del. Jan. 25, 2019), finding “no purpose that would be served by the formality of requiring

IOENGINE to file an amended complaint in order to be allowed to assert knowledge of the patents

during the period following the filing of the original complaint.” Other courts, including courts in



2   Delaware courts are split on whether a defendant’s knowledge of infringement must come from
    some source other than the original complaint to support a claim for indirect infringement.
    WSOU’s amended complaint correctly states that “[s]everal Delaware courts have since
    rejected” the rule in Aguirre and quotes Delaware authority directly rejecting Aguirre.

                                                  2
                                                                                  3
Delaware and the Eastern District of Texas, have reached the same conclusion.

       Salesforce also relies on VLSI Tech. LLC v. Intel Corp., CV 18-966-CFC, 2019 WL

1349468, at *2 (D. Del. Mar. 26, 2019), which argues knowledge gained from the filing of a

complaint cannot “create” a cause of action. The “pre-suit knowledge” rule, as it is stated in VLSI,

should be rejected for multiple reasons.

       First, VLSI is directly at odds with Aspex Eyewear and other Federal Court precedent

recognizing that a party may pursue claims that accrue during the pendency of litigation. See Aspex

Eyewear, 672 F.3d at 1345.

       Second, the VLSI rule is merely a persuasive sounding semantical argument that exalts

form over function. By giving notice of the defendant’s indirect infringement, an original

complaint does not “create” a claim. Rather, it puts the defendant on notice. For indirect

infringement to occur, the defendant must choose to continue its indirect infringement despite the

notice provided in the complaint. It is the defendant’s continued infringement after receiving the

complaint that creates the claim – not the complaint.

       Third, even if the VLSI rule is correct as applied to original complaints, it cannot rationally

apply to amended complaints. An amended complaint that alleges a defendant has had knowledge

of its indirect infringement since at least the filing of the original complaint is not “creating” a

claim. It is also not “creating” the required knowledge. It is merely alleging the obvious fact that

the defendant has knowledge of its indirect infringement. Indeed, by the time an amended

complaint is filed, the defendant has notice of its indirect infringement not only because of the

filing of the original complaint, but from other direct communications with the plaintiff.

       Fourth, refusing to allow a patent holder to pursue an indirect infringement claim that


3   See also Firstface Co., Ltd. v. Apple, Inc., 2019 WL 1102374, *1-2 (N.D. Cal. 2019); Nalco
    Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355–57 (Fed. Cir. 2018); Tierra Intelectual
    Borinquen, Inc. v. ASUS Computer International, Inc., 2014 WL 1233040, *2 (E.D. Tex.
    2014); Telecomm Innovations, LLC v. Ricoh Co., 966 F.Supp.2d 390, 393 (D. Del. 2013); E.I
    Du Pont de Nemours & Co. v. Heraeus Holding GmbH, No. 11-773, 2012 WL 4511258, at *6
    (D. Del. Sept. 28, 2012).

                                                 3
accrues during the pendency of the lawsuit will only invite multiple lawsuits on the same patents

against the same defendant – a first case for direct infringement and a later case for indirect

infringement. The Federal Circuit recognizes that “in patent cases, res judicata does not apply to

bar the assertion of new claims acquired during the pendency of a litigation that could have been,

but were not, litigated or adjudicated in the action.” Target Training Intern., Ltd. v. Extended Disc

N. Am., Inc., 645 Fed. Appx. 1018, 1026 (Fed. Cir. 2016). Further, while a party “may seek to

pursue claims that accrue during the pendency of a lawsuit, the party is not required to do so, and

res judicata will not be applied to such accruing claims if the party elects not to have them included

in the action.” Aspex Eyewear, 672 F.3d at 1345. A patent holder seeking to litigate a claim for

indirect infringement that accrued during the pendency of the lawsuit is not only fully within its

rights to do so but is also trying to take the most efficient course for the parties and the court.

       Fifth, the VLSI rule creates a legal fiction (pretending a defendant who has actual

knowledge does not) that leads to absurd results. 4 Under the VLSI rule, as Salesforce interprets it,
a defendant who first learns of its misconduct through a filed complaint is forever immune from

liability for post-filing indirect infringement (even if the defendant is, in fact, indirectly
            5
infringing). Thus, the instrument designed to put a defendant on notice of misconduct becomes a

shield to that misconduct. Under this extreme rule, even if the defendant later learns of its indirect

infringement through sources that VLSI would otherwise consider sufficient (such as a letter from

the patent holder or the defendant’s own internal investigation), the defendant can ignore this

knowledge and continue to indirectly infringe with impunity. A letter enclosing an unfiled

complaint is sufficient to put a defendant on notice of indirect infringement, but the same letter, if

it contains a copy of a filed complaint, is not. A defendant who receives a letter hours or minutes

before a complaint is filed can be held liable for its indirect infringement, but a defendant who

4   It is “a fundamental and well-established principle of statutory construction that absurd and
    ridiculous results must be avoided where the language of a statute will permit.” Hensel v.
    United States, 3 U.S. Cust. App. 117, 119 (Ct. Cust. App. 1912).
5   This is incorrect even under VLSI (which applied only to the complaint filed in that case) but
    is the rule Defendant ask this Court to adopt.

                                                   4
receives the same letter hours or minutes after a complaint is filed may continue to indirectly

infringe without consequence. Such a rule creates a perverse incentive for defendants (who have

unique access to information about when they gained knowledge) to conceal information about

when they receive knowledge of infringement. Such a rule also places an unnecessary burden on

parties and courts to conduct intensive discovery and fact finding on exactly when a defendant

learned of its infringement (as a difference of hours or days may determine whether the defendant

can be held liable for post-filing conduct). A patent holder who attempts to avoid the negative

consequences of such a rule by sending a letter shortly before filing suit may find itself either (1)

embroiled in discovery and factual disputes about exactly when, where, how, and to whom the

letter was delivered or (2) on the receiving end of a preemptively filed declaratory judgment action

in a forum of the infringer’s choice.
       Sixth, district courts that have adopted the “pre-suit knowledge rule” have confused the

knowledge required for willful infringement with the knowledge required for indirect

infringement. Section 284 of the Patent Act allows a court to “enhance damages” for infringement

“up to three times the amount found or assessed.” See 35 USC § 284. Given the absence of statutory

guidance on when enhanced damages should be awarded under § 284, the courts have fashioned

their own tests, which generally require willfulness. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 136

S. Ct. 1923, 1928, 195 L. Ed. 2d 278 (2016) (abrogating stringent test created by In re Seagate

Technology, LLC, 497 F.3d 1360, 1374 (Fed.Cir.2007) but recognizing enhanced damages should

still “generally be reserved for egregious cases typified by willful misconduct”). In In re Seagate

Technology, the Federal Circuit fashioned a test (later abrogated by Halo Electronics) for awarding

enhanced damages under § 284 that requires willful infringement. In doing so, it explained:
       Further outweighing any benefit of extending waiver to trial counsel is the
       realization that in ordinary circumstances, willfulness will depend on an infringer’s
       prelitigation conduct. It is certainly true that patent infringement is an ongoing
       offense that can continue after litigation has commenced. However, when a
       complaint is filed, a patentee must have a good faith basis for alleging willful
       infringement. Fed. R. Civ. Pro. 8, 11(b). So a willfulness claim asserted in the
       original complaint must necessarily be grounded exclusively in the accused
       infringer’s pre-filing conduct. By contrast, when an accused infringer’s post-filing

                                                  5
       conduct is reckless, a patentee can move for a preliminary injunction, which
       generally provides an adequate remedy for combating post-filing willful
       infringement. A patentee who does not attempt to stop an accused infringer’s
       activities in this manner should not be allowed to accrue enhanced damages
       based solely on the infringer’s post-filing conduct. Similarly, if a patentee
       attempts to secure injunctive relief but fails, it is likely the infringement did not rise
       to the level of recklessness.
In re Seagate Technology, 497 F.3d at 1374 (emphasis added). While In re Seagate Technology

arguably supports the idea that under “ordinary circumstances” willfulness depends on an

infringer’s prelitigation conduct, it does not support the idea that indirect infringement should be

limited to pre-filing conduct. To the contrary, it expressly recognizes that “patent infringement is

an ongoing offense that can continue after litigation has commenced” and states only that enhanced

damages for such infringement should be limited to pre-filing conduct. Id.

       Willful infringement is not a cause of action (see VLSI Tech. LLC, 2019 WL 1349468, at

*1) and is therefore not a “claim” that can necessarily “accrue during the pendency of a lawsuit.”

This arguably makes Aspex Eyewear inapplicable to willful infringement. There is no similar

justification for refusing to apply Aspex Eyewear to a cause of action for indirect infringement.

Therefore, as the District of Delaware stated, there is “no legal impediment to having an indirect

infringement cause of action limited to post-litigation conduct,” as there arguably is for allegations

of willful infringement. Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 565 n. 7

(emphasis added) (citing In re Seagate Technology, LLC, 497 F.3d at 1374 (Fed.Cir.2007)).
II.    WSOU adequately alleges intent for induced infringement.
       Salesforce incorrectly characterizes WSOU’s Complaint as offering nothing more than

citations to Salesforce’s promotional materials and a conclusory allegation of inducement. WSOU

alleges significantly more. The Complaint sets out detailed allegations of direct infringement,

identifying the accused products and functionalities. See Complaint, Count One ¶¶ 4-16. The

Complaint further includes screenshots and citations to Salesforce’s online user manuals, which

contain instructions and demonstrations for how to use the accused functionalities in an infringing

manner. Id.

       The Complaint further alleges that Salesforce’s customers directly infringe the patent by

                                                   6
using the Accused Product in accordance with Salesforce’s instructions and that Salesforce

provides customers instructions on how to infringe the patent with its user manuals and advertising.

Id. ¶ 17-18. This allegation, coupled with WSOU’s detailed discussion identifying the accused

functionalities in preceding paragraphs of the Complaint and the screenshots of advertisements

and instructions on Salesforce’s website, is more than enough to give rise to a reasonable inference

that Salesforce intended to induce. See Maxell Ltd. v. Apple Inc., 5:19-CV-00036-RWS, 2019 WL

7905455, at *4 (E.D. Tex. Oct. 23, 2019) (“The preceding discussion identifying the accused

functionalities and the screenshots of advertisements and instructions on Apple's website, coupled

with this allegation, are more than enough to give rise to a reasonable inference that Apple intended

to induce infringement.”).

       WSOU’s pleadings are at least as detailed as those the Federal Circuit deemed sufficient

to defeat a motion to dismiss. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018)

(denying motion to dismiss where pleadings alleged defendants inducing actions included

“providing instructions, support, and technical assistance for the use of the [accused

instrumentality].”); see also Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d

928, 936 (E.D. Tex. 2016) (denying a 12(b)(6) motion to dismiss allegations of induced

infringement where “the defendants induced customers to infringe the patents by instructing them

in advertising and promotion to use the accused products in an infringing way”); Canon, Inc. v.

TCL Electronics Holdings Ltd., No. 2:18-CV-00546-JRG, 2020 WL 1478356, *5-*6 (E.D. Tex.

Mar. 25, 2020) (denying motion to dismiss inducing and contributory infringement claims despite

the lack of specifics in how the material the accused infringers disseminated in connection with

the accused product encouraged infringement); Motiva Patents, LLC v. Sony Corp., 408 F. Supp.

3d 819 (E.D. Tex. Sept. 27, 2019) (denying motion to dismiss because complaint contained general

allegations that the end-user’s of the accused software product were the direct infringers and that

the accused infringer through its advertising and instruction manuals encouraged the end user to

use the product in an infringing manner).

       Salesforce’s reliance on Core Wireless Licensing S.A.R.L. v. Apple Inc., No. 6:14-cv-752-

                                                 7
JRG-JDL, 2015 WL 12850550 (E.D. Tex. Jul. 15, 2015) is misplaced. There, the complaint failed

to allege “any facts identifying, even at a basic level, which functionalities of the accused products

are at issue, or how the instructions direct customers to use those products in an infringing

manner[.]” Id. at 4. The Eastern District of Texas refused to apply Core Wireless in Maxell because

the complaint in Maxell – like WSOU’s complaint – “set[] out in detail allegations of direct

infringement, identifying the accused functionalities and accused devices,” included “screen-shots

and descriptions of Apple’s online user manuals and advertisements,” and coupled these

allegations with an allegation that Apple induced its customers to infringe. Maxell, 2019 WL

7905455 at *4. In doing so, Maxell reemphasized the recognition in Core Wireless “that ‘the

provision of instructions by an accused infringer may indicate specific intent to induce

infringement.’” Id. (quoting Core Wireless, 2015 WL 12850550, Slip Op. at *4). Other courts

have adopted similar reasoning to Maxell. 6

       Salesforce’s reliance on Affinity Labs of Texas, LLC v. Blackberry Ltd., No. 13-cv-362,

2014 WL 12551207 (W.D. Tex. Apr. 30, 2014) is likewise misplaced. The complaint at issue in

Affinity did not set out in detail the accused functionality of an accused product, it did not include

screenshots and descriptions of Blackberry’s user manuals and advertisements, and it did not

incorporate by reference detailed infringement contentions containing detailed references to

Blackberry’s user manuals and advertisement. Unlike here, the complaint there contained only a



6    See, e.g., Nomadix, Inc. v. Hospitality Core Services LLC, 2015 WL 1525537, *3 (C.D. Cal.
    April 3, 2015) (denying motion to dismiss inducing infringement for allegedly not sufficiently
    pleading intent since the patentee’s allegations that the accused infringer provided instructions
    to use its product in an infringing manner was sufficient); U.S. Water Services, Inc. v.
    Novozymes A/S, 2014 WL 2604997, *4–*6 (W.D. Wis. June 11, 2014) (denying motion to
    dismiss indirect infringement claims in view of allegations that the accused infringers
    “instructed potential customers to buy their product and use it in the same way as plaintiffs’
    patented methods”); Telecomm Innovations, LLC v. Ricoh Co., Ltd., 966 F. Supp. 2d 390, 393–
    94 (D. Del. Aug. 6, 2013) (finding it sufficient that “plaintiff at bar alleges that defendants
    provided technical support and instructions to their customers on how to use products in such
    a way as to infringe the patented invention”).



                                                  8
bald assertion of induced infringement.

           Salesforce cannot reasonably argue that the extraordinary level of detail provided by

WSOU fails to provide sufficient notice as to which functionalities stand accused of infringement

or how Salesforce’s manuals and advertisements—which include detailed instructions for

configuring the accused functionalities to perform in an infringing manner—induce its users to

directly infringe.
III.       WSOU adequately alleges intent for contributory infringement.
           Salesforce’s argument concerning contributory infringement is similarly defective.

Salesforce relies on Inhale, Inc v. Gravitron, LLC, No. 1-18-CV-762-LY, 2018 WL 7324886

(W.D. Tex. Dec. 10, 2018), a case involving a complaint with barebones allegations of

infringement 7 that bear no resemblance to WSOU’s complaint.

           A well-pled allegation addressed to the lack of substantial non-infringing uses is sufficient

to satisfy the knowledge element of contributory infringement.” Motiva, 408 F. Supp. 3d at 834.

“Requiring [a patentee] to prove that [the accused infringer]’s software component only has a

single use—instead of simply alleging as much—would ‘effectively require[ ] [the patentee to

prove, pre-discovery, the facts necessary to win at trial,’” and the law does not require this. Id. at

836 n.6 (citation omitted). Here, WSOU’s detailed allegations outlining Salesforce’s direct

infringement and identifying examples of infringing features and components of the accused

products, coupled with WSOU’s well-pled allegation addressed to the lack of a substantial non-

infringing use, is more than enough to plausibly claim contributory infringement.




7      Inhale’s claim for infringement, stated in its entirety: “Upon information and belief, Defendant
       has infringed and continues to infringe ... indirectly through contributory ... infringement, claim
       1 or 2 of the [‘563] Patent by manufacturing, importing, offering for sale, and selling in the
       United States the GRAV Grinder.” Inhale, Inc v. Gravitron, LLC, 1-18-CV-762-LY, 2018 WL
       7324886, at *3 (W.D. Tex. Dec. 10, 2018) (“Beyond this conclusion, Inhale’s complaint lacks
       any factual allegations permitting the court to reasonably infer the GRAV Grinder is a
       component of a patented invention, is especially made for use in infringing the ‘563 Patent,
       and has no substantial non-infringing use.”).

                                                     9
                                          CONCLUSION
       WSOU pleads factual content that allows this Court to draw the reasonable inference that

Salesforce is liable for the misconduct alleged. Salesforce has not shown that WSOU would not

be entitled to relief under any set of facts or any possible theory that it could prove consistent with

the allegations in the Complaint, and its motion should be denied.


Dated: June 21, 2021                           Respectfully submitted,

                                               /s/ Ryan S. Loveless
                                               James L. Etheridge
                                               Texas State Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas State Bar No. 24036997
                                               Travis L. Richins
                                               Texas State Bar No. 24061296
                                               Brett A. Mangrum
                                               Texas State Bar No. 24065671
                                               Jeffrey Huang
                                               ETHERIDGE LAW GROUP, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, Texas 76092
                                               Telephone: (817) 470-7249
                                               Facsimile: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Jhuang@EtheridgeLaw.com

                                               Mark D. Siegmund
                                               State Bar No. 24117055
                                               mark@waltfairpllc.com
                                               Law Firm of Walt, Fair PLLC.
                                               1508 North Valley Mills Drive
                                               Waco, Texas 76710
                                               Telephone: (254) 772-6400
                                               Facsimile: (254) 772-6432

                                               ATTORNEYS FOR PLAINTIFF




                                                  10
                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via electronic

case filing in accordance with the Federal Rules of Civil Procedure on June 21, 2021.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless




                                               11
